 


110 HRES 1047 IH: Expressing the strong support of the House of Representatives for the North Atlantic Treaty Organization to enter into a Membership Action Plan with Ukraine.
U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1047 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2008 
Mr. Gerlach submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Expressing the strong support of the House of Representatives for the North Atlantic Treaty Organization to enter into a Membership Action Plan with Ukraine. 
 
 
Whereas the sustained commitment of the North Atlantic Treaty Organization (NATO) to mutual defense has made possible the democratic transformation of Central and Eastern Europe and Eurasia;  
Whereas NATO members can and should play a critical role in addressing the security challenges of the post-Cold War era in creating the stable environment needed for emerging democracies in Europe and Eurasia;  
Whereas lasting stability and security in Europe and Eurasia require the military, economic, and political integration of emerging democracies into existing European structures;  
Whereas, in an era of threats from terrorism and the proliferation of weapons of mass destruction, NATO is increasingly contributing to security in the face of global security challenges for the protection and interests of its member states;  
Whereas the Government of Ukraine has expressed a desire to join the Euro-Atlantic community, and Ukraine is working closely with NATO and its members to meet criteria for eventual NATO membership;  
Whereas, at the NATO-Ukraine Commission Foreign Ministerial meeting in Vilnius in April 2005, NATO and Ukraine launched an Intensified Dialogue on membership between the Alliance and Ukraine;  
Whereas the Riga Summit Declaration, issued by the heads of state and government participating in the meeting of the North Atlantic Council in November 2006, reaffirms that NATO’s door remains open to new members and that NATO will continue to review the process for new membership, stating We reaffirm that the Alliance will continue with . . . Ukraine its Intensified Dialogues which cover the full range of political, military, financial, and security issues relating to [Ukraine’s] aspirations to membership, without prejudice to any eventual Alliance decision. We reaffirm the importance of the NATO-Ukraine Distinctive Partnership, which has its 10th anniversary next year and welcome the progress that has been made in the framework of our Intensified Dialogue. We appreciate Ukraine’s substantial contributions to our common security, including through participation in NATO-led operations and efforts to promote regional cooperation. We encourage Ukraine to continue to contribute to regional security. We are determined to continue to assist, through practical cooperation, in the implementation of far-reaching reform efforts, notably in the fields of national security, defense, reform of the defense-industrial sector and fighting corruption. . . . We reaffirm that it is of great importance that all parties in the region should engage constructively to promote regional peace and stability.;  
Whereas, in January 2008, Ukraine forwarded to NATO Secretary General Jaap de Hoop Scheffer a letter, signed by President Victor Yushchenko, Prime Minister Yulia Tymoshenko, and Verkhovna Rada Speaker Arseny Yatensyuk, requesting that NATO integrate Ukraine into the Membership Action Plan;  
Whereas participation in a Membership Action Plan does not guarantee future membership in the NATO Alliance; and  
Whereas NATO membership requires significant national and international commitments and sacrifices and is not possible without the support of the populations of the NATO member States: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the House of Representatives— 
(A)reaffirms its previous expressions of support for continued enlargement of the North Atlantic Treaty Organization (NATO) to include qualified candidates; and  
(B)supports the commitment to further enlargement of NATO to include democratic governments that are able and willing to meet the responsibilities of membership;  
(2)the expansion of NATO contributes to NATO’s continued effectiveness and relevance;  
(3)Ukraine is a strong ally that has made important progress in the areas of defense, democratic, and human rights reform;  
(4)a stronger, deeper relationship between the Government of Ukraine and NATO will be mutually beneficial to Ukraine and to NATO member States; and  
(5)the United States should take the lead in supporting the awarding of a Membership Action Plan to Ukraine as soon as possible.  
 
